Campbell, J.,
delivered the opinion of the court.
The objection to the declaration for misjoinder is not well taken. We have compared the declaration with approved precedents of declarations in case for malicious prosecution,’ and it conforms to them. The averment of the imprisonment of the plaintiff, in consequence of the malicious prosecution, did not convert the action into trespass for false imprisonment, even under the absurd refinements of the common law pleaders in their subtle distinctions between trespass vi et armis and case.
The real question of substance presented by the demurrer is, whether a corporation aggregate is liable to an action for malicious prosecution. The old doctrine was that a corporation was not so liable, because malice is the gist of the action, and it was said, that malice could not be imputed to a mere legal entity, which having no mind could have no motive, and, therefore, no malice, and this narrow view still prevails to some extent. But the steady process of judicial evolution has led to the establishment, in some of the courts, of the just doctrine of the civil responsibility of a corporation for the acts of the sentient persons who represent it, and through whom it acts, and of the liability of a corporation for the acts of its agents, under the conditions that attach to individuals. Philadelphia Railroad Co. v. Quigley, 21 How. 202; Goodspeed v. East Haddam, Bank, 22 Conn. 530 ; Vance v. Erie Railway Co., 3 Vroom, 334; Copley v. Grover & Baker Sewing Machine Co., 2 Woods, 494; New Orleans Railroad Co. v. Bailey, 40 Miss. 395. We approve this doctrine, and hold that a corporation may be held liable for a malicious prosecution conducted by its officers and agents, just as if the corporation was a natural person.

Judgment reversed, demurrer overruled and cause remanded.